Citation Nr: 1822392	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, Type II, to include as the result of in-service herbicide exposure (diabetes).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2013, the Veteran testified via videoconferencing at a Board hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is associated with the claims file.  The Board notes that the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In January 2018, the Board sent a letter to the Veteran which explained that the VLJ who conducted his hearing was not available to participate in the appeal, and offered the Veteran a hearing before a different VLJ.  He was informed that if the Board did not receive a response to that notification within 30 days, it would presume he did not want an additional hearing.  The Veteran did not respond.  As such, the Board presumes that the Veteran does not want an additional hearing.  In addition, in January 2018, the Veteran's representative submitted an Informal Hearing Presentation, but no additional hearing request was included.

In May 2014, the Board remanded the Veteran's claim for further development in an effort to corroborate the Veteran's alleged exposure to herbicide agents.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999), and the matter have returned to the Board for appellate review.

In January  2018, the Veteran's representative on his behalf submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of new evidence in his Informal Hearing Presentation pursuant to 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II neither began during nor was otherwise caused by his military service.

2.  The Veteran served during the Vietnam War era, but his service during this time did not include duty in or visitation to the Republic of Vietnam; and he has not otherwise been shown to have been exposed to herbicide agents either by direct or presumptive evidence.
 
3.  The Veteran has been diagnosed with PTSD, but his reported stressors either fail to meet the DSM criteria or could not be corroborated.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus type II is not met.  38 U.S.C. §§ 1110, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for PTSD have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, private treatment records and report from the Joint Services Records research Center (JSRRC) have been obtained.  Additionally, the Veteran testified before a VLJ that is no longer available and the transcript is associated with the claims file.  As noted above, the Veteran did not reply to VA's correspondence offering option's including a new hearing before the Board.  As such, the Board presumes that the Veteran is not requesting a new hearing before the Board.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707

The Veteran was also provided with VA examinations and neither the Veteran nor his representative has objected to their adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases including diabetes, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established with certain chronic diseases including diabetes, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

While SSA decisions are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damsel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

The statutory provision specifically covering exposure to herbicide agents, such as  Agent Orange, is 38 U.S.C. § 1116.  Under 38 U.S.C. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  Here, the Veteran does not allege he served in Vietnam, but he believes he was nevertheless exposed to herbicide agents such as Agent Orange during his military service.

Certain diseases, including diabetes mellitus type II, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service, so long as it is shown that the Veteran was, or was presumed to have been, exposed to herbicide agents.  

Diabetes

The Veteran filed his claim in August 2008.  The Veteran primarily argues that service connection is warranted for diabetes mellitus based on exposure to Agent Orange.  See 38 C.F.R. § 3.310.

Specifically, he contends he was exposed to herbicides while stationed in Okinawa, Japan from December 1966 to December 1967 while working at a staging point for aircraft and other vessels that carried Agent Orange.  Additionally, the Veteran has never alleged that he actually stepped foot in Vietnam at any time, but has stated that he traveled near the coast of Vietnam helping to ferry marines and supplies to Vietnam.  

The Veteran was formally diagnosed with diabetes in 2005, decades after he separated from service.

In an effort to verify the Veteran's claim for in-service herbicide exposure, extensive research was conducted by reviewing the Veteran's statements, electronic claims file, National Archives and Records Administration (NARA) and the Agent Orange mailbox.  However, exposure to herbicide agents, such as Agent Orange, cannot be conceded in the Veteran's case.  See November 2016 report from the Joint Services Records Research Center (JSRRC).  The research and findings regarding the Veteran's claimed exposure to Agent Orange and the Department of Defense (DOD) list of locations does not show any use, testing, or storage of tactical herbicides at Okinawa, Japan.  The 2016 report indicates that a recent report released in January 2013 reconfirmed that no tactical herbicides were transported to, used, stored, or buried on Okinawa, Japan.  The November 2016 report explained that the Department of Defense (DOD) provided compensation service with a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Additionally, there are no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  Accordingly, no verification was found regarding the Veteran's claimed exposure to Agent Orange.

In addition, an August 2016 letter from the National Archives and Records Administration (NARA) conducted a location review of the Deck Logs of the relevant period (December 1966 to February 1967) that the Veteran contends he was exposed to herbicides in Okinawa, Japan.  NARA concluded that during the relevant period the Veteran was a part of HQ CO., 9th Marine Amphibious Brigade (MAB) and there is no mention of herbicide agents exposure at staging point for aircrafts in Okinawa during the relevant period.

The Veteran did submit several articles reporting on testing that was being done on Okinawa to determine if chemicals or herbicides had been buried there.  However, conclusive evidence has not been unearthed and VA does not concede the presence of herbicide agents on Okinawa at this time.

The Board finds that the evidence of record does not show that the Veteran was exposed to herbicide agents in service.  The required service in Vietnam is not shown nor is there evidence of exposure to herbicide agents while stationed in Okinawa, Japan from December 1966 to December 1967.  Thus, the Board finds that service connection for diabetes mellitus, type 2, is therefore not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans, even if exposure to herbicide agents is not conceded, are not precluded from establishing service connection with proof of actual direct causation or evidence of actual exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the Board will consider the Veteran's claim for diabetes for direct service connection.  

The Veteran testified that during service, he was told he had borderline diabetes.  The service treatment records show an August 1966 entry where the Veteran requested blood sugar testing due to a family history of diabetes.  However, he reported being told by a medical officer that such testing was not needed.  Morover, a urinalysis was conducted during the Veteran's December 1967 separation examination and the results were negative for sugar for the Veteran.  In addition, the Veteran was afforded a VA examination in December 2008 which confirmed his diabetes diagnosis.  The December 2008 VA examiner indicated that the Veteran's reported 2005 onset, which is more than thirty years after his January 1968 separation from service.

The treatment records indicate that the Veteran was initially prescribed metformin for his diabetes.  However, there is no competent opinion of record in support of a claim on a direct basis.  The VA examiner reviewed the claims file and examined the Veteran.  The Veteran reported 2005 onset with symptoms of dry mouth and headache.  Furthermore, there is no evidence of diabetes, within one year of separation from service.  Therefore, a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303(a),(b).  Accordingly, the claims must be denied.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of a complex medical disease such as diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran testified that in service, he was told that he was a borderline diabetic but did not provide symptoms he experienced in service; however, the evidence of record did not support the onset of diabetes mellitus to a 10 percent level within a year of separation from service.  

It is also noted that while the Veteran has asserted that he may have been exposed to herbicide agents as a result of working in Okinawa at a staging point for aircraft and other vessels that carried Agent Orange, there has not been any evidence presented to corroborate such an assertion.  He also reported having some chemical being spilled on him during a ship voyage from Okinawa to Japan.

Unfortunately, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to be sufficient to establish exposure to herbicide agents during service.

Accordingly, the Board finds that the preponderance of the evidence weighs against a claim for direct and presumptive service connection for diabetes and the claim must be denied.   

PTSD

The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD.  Specifically, he has reported two in-service stressors which he believes resulted in PTSD.  The Veteran testified at a 2013 Board hearing that what bothered him the most was his service in the Post Office as a Postal Clerk, where he was charged with gathering up the belongings of the deceased and sending them home.  The Veteran indicated that he knew the many people that he was collecting the items for and had traveled with them on a ship between Okinawa and Vietnam.  He also reported being bothered by allegedly running over a child in a truck during service.

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  

Turning to the medical evidence, the Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  On medical history surveys completed in conjunction with physical examinations; the Veteran denied any psychiatric symptoms.

In January 2007, the SSA records indicate that the Veteran was awarded social security disability benefits as a result of primarily diabetes and secondary affective disorder/PTSD.

In December 2008, the Veteran was afforded a VA examination at which he was diagnosed with PTSD.  Furthermore, the examiner reported that the Veteran never landed on the shore of Vietnam and was mostly in Okinawa, although he did travel by sea to Vietnam and back loading and unloading ammunition and materials.  The examiner noted that the Veteran was deployed to Okinawa during the Vietnam War.  

The Veteran stated that he was involved in the paperwork end of this and that is how he was typically aware of who had been wounded and killed.  The Veteran reporter that this experience was overwhelming.  The examiner opined that the Veteran's PTSD was as least as likely as not caused by service as a result of experiences reported as endured by the Veteran while on active duty and deployed to Okinawa and Vietnam.

In addition, the Veteran submitted statements from his sisters and brother that show that he had changed after he came back from service, as manifested by drinking, using drugs, getting into fights, being tardy to work, and not getting along with coworkers.

The record indicates that the Personnel Information Exchange System verifies that there is no evidence in the Veteran's file to substantiate service in the Republic of Vietnam.  The Veteran's personnel file shows that he was stationed in Okinawa from December 1966 to December1967, and served as a postal clerk.  Moreover, although the servicemen cited by the Veteran actually died in Vietnam, there is no suggestion that the Veteran ever witnessed any of their deaths, only that he was aware of the deaths.

As noted, the Veteran also reported experiencing the death of a kid on a bike after running over him with his truck.  Unfortunately, as the Veteran conceded, this information cannot be verified; and thus it cannot serve as a basis for a grant of service connection for PTSD.

Since, the Veteran's claimed stressors are not combat related, the lay testimony alone regarding an in-service stressor is insufficient to establish the occurrence of the stressor and the stressor must be corroborated by credible supporting evidence.  Although the 2008 examiner diagnosed the Veteran with PTSD and opined that his PTSD is at least as likely as not caused by or a result of the Veteran's experiences endured while on active duty deployed in Okinawa and Vietnam, the diagnosis is not linked to a verified stressor.

In December 2010, VA psychiatry note indicated that attending group is helpful. The Veteran reported that he is fairly satisfied with medication and continues to have occasional mid-cycle awakening and occasional flashbacks every three weeks. The Veteran indicated that attending group is helpful.

The Board notes that during the pendency of the Veteran's claim and after the 2008 VA examination, VA Regulation 38 CFR §3.304(f) was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if that stressor is related to a veteran's fear of hostile military or terrorist activity.  Then the new regulation requires that (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD (2) the claimed stressor is consistent with the places types and circumstances of the Veteran's service and (3) the Veteran's symptom are related to the claimed stressor.  As such, a new VA examination was ordered for the Veteran.

In February 2013, the Veteran was afforded another VA examination and the examiner confirmed the Veteran's PTSD diagnosis.  The examiner found that the Veteran's PTSD was not related to a reported fear of hostile military or terrorist activity, rather it was noted that his PTSD was related to an incident in which a child was driven over and also the Veteran feeling grief upon hearing that certain service members had died.  However, as stated above, the incident regarding a child cannot be verified.  The Veteran advised the examiner that his experience was never reported and there was no way to track any of the information.  Regarding the Veteran's stressor related to hearing about the deaths of others.  The Veteran submitted historical literature verifying a list of servicemen that were killed during the Vietnam War.  However, a list of names from the internet does not establish a link between the Veteran and the servicemen nor corroborate whether he was present during any of their deaths, nor has the Veteran alleged otherwise.  As was previously pointed out, there is nothing linking these deaths to the Veteran.  The Veteran was not present when these service members died nor did he witness any of these deaths.  The examiner explained that such an experience did not meet the Criteria A requirement of being exposed to a traumatic event as required to support a diagnosis of PTSD.

The Board finds that the Veteran's claimed stressor is non-combat related; therefore his lay testimony regarding in-services stressors is insufficient to establish the occurrence of the stressor and must be corroborated by credible supporting evidence.  The available evidence does not support the Veterans lay testimony concerning his alleged stressors.

As discussed, the Veteran's reported stressors are either unable to be corroborated or fail to meet the DSM criteria to support a diagnosis of PTSD.
Accordingly, the Board finds that the preponderance of the evidence weighs against a claim for service connection for an acquired psychiatric disability including PTSD and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type II is denied

Service connection for PTSD is denied.

REMAND

As discussed above, the criteria for service connection for PTSD have not been met in the case as one of the Veteran's reported stressors could not be corroborated and the other, his reported stressor of sending home the belongings of Marines who had been killed in action, did not meet Criteria A to support the diagnosis of PTSD.  Nevertheless, the Veteran has been diagnosed with several other psychiatric disorders during the course of his appeal including depression and bipolar disorder.  Having reviewed the evidence of record, the Board believes that a medical opinion of record should be obtained as to whether an acquired psychiatric disability other than PTSD either began during or was otherwise caused by the Veteran's military service.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, other than PTSD, such as depression or bipolar disorder, that either began during or was otherwise caused by his military service?  Why or why not?   

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


